Buchanan, J.
This is a suit upon a note payable to plaintiffs, signed “ Fullerton <& Myer.”
Defendants are described in the petition as a commercial firm, established and doing business in Texas.
Citation was served on Samuel W. Fullerton, who defends the suit individually, denying the partnership charged, and denying that he signed or authorized any other person to sign the note.
The partnership of Fullerton & Myer is proved by a witness examined under commission, and whose deposition was admitted without objection.
The note was also given in evidence without objection.
It is urged by counsel of defendants, that the signature of the note was not proved, although specially denied.
The offering of a note in evidence upon trial, without objection, dispenses with the necessity of proving the signatures upon the note necessary to charge the party against whom the note is offered. Maxwell v. Kennedy, 10 An. 798; Tyler v. Marcellin, 8 An. 312.
Judgment affirmed, with costs.
Land, J., absent.